     Case 6:21-cv-06039-RTD Document 8                  Filed 07/29/21 Page 1 of 1 PageID #: 27



                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                     HOT SPRINGS DIVISION

RICHARD R. PATTON                                                                               PLAINTIFF


v.                                       Case No. 6:21-cv-06039


HOT SPRING COUNTY JAIL                                                                       DEFENDANT




                                                 ORDER
         Now before the Court is the Report and Recommendation filed June 7, 2021, by the Honorable

Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. (ECF No. 6).

Plaintiff proceeds in this 42 U.S.C. § 1983 action pro se. Judge Bryant recommended that this case be

dismissed without prejudice as frivolous and that the dismissal of this case constitutes a strike pursuant to

28 U.S.C. § 1915(g).

         Plaintiff has not filed objections to the Report and Recommendation, and the time to object has

passed. See 28 U.S.C. § 636(b)(1). Upon review, the Court finds that the report is without clear error and

should be and hereby is adopted in toto. Accordingly, it is ORDERED that Plaintiff’s Complaint (ECF

No. 1) is DISMISSED WITHOUT PREJUDICE. The Clerk is directed to place a § 1915 strike flag on

this case.

             IT IS SO ORDERED this 29th day of July 2021.




                                                    Robert T. Dawson
                                                  /s/
                                                  ROBERT T. DAWSON
                                                  SENIOR U.S. DISTRICT JUDGE
